Name: 95/162/EC: Commission Decision of 20 April 1995 relating to the updating of the list of entities covered by Council Directive 90/547/EEC on the transit of electricity through transmission grids
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  organisation of transport;  energy policy;  electrical and nuclear industries;  legal form of organisations;  construction and town planning
 Date Published: 1995-05-12

 Avis juridique important|31995D016295/162/EC: Commission Decision of 20 April 1995 relating to the updating of the list of entities covered by Council Directive 90/547/EEC on the transit of electricity through transmission grids Official Journal L 107 , 12/05/1995 P. 0053 - 0054COMMISSION DECISION of 20 April 1995 relating to the updating of the list of entities covered by Council Directive 90/547/EEC on the transit of electricity through transmission grids (95/162/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/547/EEC of 29 October 1990 on the transit of electricity through transmission grids (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 2 (2) thereof, After consultation with the Member State concerned, Whereas the high-voltage electricity transmission grids in the Member States and the entities responsible for them are shown in the Annex to Directive 90/547/EEC; Whereas the entities having a high-voltage grid should be included in the list; whereas that list should therefore be amended accordingly, by adding Edison Termoelecttrica and Edison, Italy, HAS ADOPTED THIS DECISION: Article 1 The Annex to Directive 90/547/EEC is replaced by the text shown in the Annex to this Decision. Article 2 Italy shall bring into force the requisite laws, regualtions and administrative provisions by 30 June 1995. It shall forthwith inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 20 April 1995. For the Commission Christos PAPOUTSIS Member of the Commission ANNEX 'ANNEX List of entities and grids covered by this Directive >TABLE>